DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-10, and 12-20 are pending.
Claims 1, 3-4, 10, 12-13, and 19 have been amended.
This action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-10, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter as Lee) PGPUB 2013/0318265, and further in view of Rhodes et al. (hereinafter as Rhodes) PGPUB 2013/0229584 and Park et al. (hereinafter as Park) USPAT 8,903,563.
As per claim 1, Lee teaches an electronic apparatus [FIG. 1 electronic apparatus 100] comprising: 
a wireless communicator [0056: communication unit 120 may include an infrared transmission unit] configured to communicate with a remote controller [FIG. 1 remote 10]; 
a wired communicator configured to connect with an external input device [FIG. 1 (electronic apparatus 100 connected to peripheral device 300 by wire)]; and 
a processor [FIG. 2 controller 140 and 0058] configured to: 
[0042: (electronic apparatus 100 receives power off command from remote control 10)], 
control the wireless communicator to transmit a control signal, wherein when the control signal causes  to transmit a signal for turning off power of the connected external input device [0046 and 0098: (transmit information of the power off operation to a relay to turn off power of the peripheral device)]. 

	Lee does not teach the full limitations of in response to receiving a signal for turning off power of the electronic apparatus from the remote controller, identify a signal from the external input device being received through the wired communicator and determine a power state of the external input device based on the signal received from the external input device; and in response to the determined power state of the external input device being inconsistent with a power state of the electronic apparatus, control the wireless communicator to transmit a control signal to the remote controller, wherein when the control signal is received by the remote controller, the control signal causes the remote controller to transmit a signal for turning off power of the connected external input device. Lee provides the signals for turning off the peripheral device to a separate relay 200 rather than back to the remote control 10.
Rhodes teaches an electronic device (set top box 208) that receives commands from a remote control, and the electronic device wirelessly generates power off commands for another device connected to the electronic device by wire. Rhodes is similar to Lee because they both teach an electronic device wirelessly generating power  [0016-0017: (the set top box 208 turns off the television set 206 by sending an off command over the RF band to remote control 204, and the remote control 204 then relays this command to the television set to turn off the television set)]. Rhodes teaches communicating an off command from the set top box to the TV through the remote control.
The combination of Lee with Rhodes yields a system in which the remote control has a bidirectional communication with the TV and a unidirectional communication with the peripheral device/AV receiver. The remote control transmits power off commands to the device connected on the bidirectional link and the remote control receives a reply with a power off command for a peripheral device. For example, the remote control transmits power off commands to the TV connected on the bidirectional link and the remote control receives a reply from the TV with a power off command for the peripheral device. The remote control then forwards the power off command to the peripheral device connected via the unidirectional communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rhodes’ teachings of using the remote control to relay the power off commands to peripheral device in Lee. One of ordinary skill in the art would be motivated to use Rhodes’ teachings of relaying commands back to the 
	Lee and Rhodes do not teach the remaining limitations of in response to receiving a signal for turning off power of the electronic apparatus from the remote controller, identify a signal from the external input device being received through the wired communicator and determine a power state of the external input device based on the signal received from the external input device; and in response to the determined power state of the external input device being inconsistent with a power state of the electronic apparatus, control the wireless communicator to transmit a control signal to the remote controller. Lee and Rhodes do not teach detecting the state of the connected peripheral device and providing power off signal for the remote controller to relay to the peripheral device based on the detected state.
	Park teaches a home entertainment system in which a television receives commands from a remote controller and communicates back peripheral information to the remote controller. Park is therefore similar to Lee and Rhodes because they teach bidirectional communication between a remote controller and a home entertainment device to turn off all peripherals in the home entertainment system. Park further teaches
in response to receiving a signal for turning off power of the electronic apparatus from the remote controller [col. 4 line 49-57: (if the power off command is received from the remote controller 200)], identify a signal from the external input device being received through the wired communicator [col. 5 lines 4-8: (if power off command was provided by remote controller, TV 320 collect power state information with the HTS 310 and BDP 330)] and determine a power state of the external input device based on the signal received from the external input device [col. 5 lines 38-44: (if power off command is input by the user, the power state of the plurality of apparatuses is monitored)]; and in response to the determined power state of the external input device being inconsistent with a power state of the electronic apparatus, control the wireless communicator to transmit a control signal to the remote controller [col. 4 line 57- col. 5 line 14: (user inputs power off command; power off command is sent to TV and turns off TV; TV collects peripheral devices HTS310 and BDP 330 information (which are still on and thus inconsistent with the turned off TV) and sends the information back to the remote controller; remote controller sends commands to turn off the peripheral devices directly)]. Park teaches the TV monitoring and obtaining information from its connected devices and sending information back to the remote controller while the TV turns off in response to a power off command from the remote controller. It is noted that devices connected to the TV but are off would not transmit its information to the TV since they are off, and devices that are off would be consistent with the power state of the TV that has received a power off command; thus the remote controller would not receive information of these already turned-off peripheral devices. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s teachings of the TV detecting its connected active peripheral devices and sending their information to the remote controller while the TV is turning off in Lee and Rhodes. One of ordinary skill in the art would have been motivated to implement Park’s teachings of checking the status of 

As per claim 6, Lee, Rhodes, and Park teach the electronic apparatus of claim 1, wherein the processor is further configured to control the wireless communicator to transmit information about the connected external input device to the remote controller with the control signal [Lee 0061: (device transmits brand name, model name, and a product serial number of the peripheral device back)].
As per claim 7, Lee, Rhodes, and Park teach the electronic apparatus of claim 6, wherein the information about the external input device comprises at least one from among device information of the external input device [Lee 0061] and source information input from the external input device.
As per claim 8, Lee, Rhodes, and Park teach the electronic apparatus of claim 1, wherein the wireless communicator is further configured to provide a unidirectional communication method when receiving a signal from the remote controller [Rhodes FIG. 2 and 0017: 210 IR link is unidirectional], and provide a bidirectional communication method when transmitting a signal to the remote controller [Rhodes FIG. 2 bi-directional link].
As per claim 9, Lee, Rhodes, and Park teach the electronic apparatus of claim 8, wherein the unidirectional communication method is an infrared (IR) method [Rhodes 

Claim 10 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.


Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter as Lee) PGPUB 2013/0318265 in view of Rhodes et al. (hereinafter as Rhodes) PGPUB 2013/0229584 and Park et al. (hereinafter as Park) USPAT 8,903,563, and further in view of Kim et al. (hereinafter as Kim) PGPUB 2018/0054557.
As per claim 4, Lee, Rhodes, and Park teach the electronic apparatus of claim 1.

Kim teaches a display device communicating with a remote controller to send power commands to a peripheral device connected to the display device. Kim is therefore similar to Lee, Rhodes, and Park. Kim further teaches detection circuit configured to detect a clock signal of a signal input through the wired communicator connected with the external input device [0057: (display device contains circuitry that detects a state transition of a monitoring signal, e.g. TMDS signal; TMDS may be a TMDS clock)], wherein the processor is further configured to determine the power state of the external input device using the clock signal detected in the detection circuit [0057: (determines peripheral is powered on based on the TMDS signal)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s teachings of detecting a TMDS clock signal at the display device sent from the peripheral device to determine the peripheral device is on in Lee, Rhodes, and Park. Kim shows the application of the TMDS clock signal in the HDMI standard for determining a device is on. One of ordinary skill in the art would have been motivated to monitor the TMDS signal in Lee, Rhodes, and Park to determine a peripheral device is on because it is part of the HDMI protocol which many 

As per claim 5, Lee, Rhodes, Park, and Kim teach the electronic apparatus of claim 4, wherein the wired communicator is an HDMI interface, and wherein the clock signal is a clock signal of an HDMI signal [Kim FIG. 1 (HDMI signal between display and peripheral device), 0051: (HDMI includes a TMDS channel), and 0057: (TMDS signal includes a TMDS clock)].

Claim 13 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections are corrected.
Claims 19-20 are allowed.
 
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. Applicant appears to argue on page 14-15 that Park’s remote controller .
Regarding applicant’s first argument that it is Park’s remote controller rather than the TV, that checks the power state information of the devices connected to the TV, it is first noted that Park’s control device (that checks the status of the devices connected to the TV) can be implemented in a TV or in the remote controller [col. 3 lines 11-16], and thus the actions of determining the power state information of devices connected to the TV can be done either by the TV or by the remote controller. Furthermore, a TV constantly determines the status of its active peripheral devices/external devices because it is receiving a signal from the peripheral devices to display on the screen. Peripheral/external devices that do provide an output to the TV would mean that they are not active or are off. Therefore, Park’s TV does determine the power state of its connected peripheral/external devices.

	Regarding applicant’s argument that Park does not disclose the feature of transmitting the power command to the external device through the remote controller, it is noted that Park does describe transmitting a power off command to external devices through the remote controller. Specifically, Park begins by sending a power off command to a TV, and then the TV collects power state information associated with its connected peripheral/external devices HTS 310 and BDP 330, and then sends it back to the remote controller, allowing the remote controller to transmit the power off code directly to the external devices [col. 5 lines 4-14]. Furthermore, the combination of Lee and Rhodes had already taught the TV sending an off command back to the remote controller which then relays it to the external device.
Lastly, applicant argument that Park does not teach if the power state is not consistent based on the information the TV receives, a signal to transmit the power off command to the active device is transmitted to the remote controller is not persuasive. First, it is noted that the independent claim does not describe what occurs when the power state is determined to be consistent. Applicant also does not specifically limit or describe the determination of consistency or inconsistency. Thus under the broadest 
For the reasons described above, Park is still considered applicable prior art to the amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186